Citation Nr: 0629466	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-12 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for Ménière's syndrome 
as secondary to service-connected disabilities.

2.  Entitlement to a disability rating in excess of 10 
percent for bilateral tinnitus. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for skin cancer as a 
result of exposure to the sun and/or herbicides.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied service connection for Ménière's 
syndrome as well as a disability rating in excess of 10 
percent for the veteran's service-connected tinnitus.  

The issues involving whether new and material evidence has 
been submitted to reopen claims for service connection for 
skin cancer and PTSD are addressed in the REMAND portion of 
the decision below and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Board notes 
that it does not have jurisdiction over these issues.  
Rather, they are being remanded to the RO for the issuance of 
a statement of the case.


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The probative evidence of record does not demonstrate the 
veteran has Ménière's syndrome.

3.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.

CONCLUSIONS OF LAW

1.  Ménière's syndrome was not incurred in or aggravated by 
service.  38 U.S.C.A    §§ 1110, 5103, 5103A, 5107 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.303, 3.310 
(2005).

2.  There is no legal basis for the assignment of separate 
schedular 10 percent disability ratings for tinnitus in each 
ear.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.87, Diagnostic Code 6260 (2002 & 2005); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for Ménière's 
syndrome as well as an increased evaluation for his service-
connected tinnitus.  In the interest of clarity, the Board 
will initially discuss whether the issue involving service 
connection for Ménière's syndrome has been properly developed 
for appellate purposes.  The Board will then address the 
issues on appeal, providing relevant VA law and regulations, 
the relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) with respect to the issue 
involving service connection for Ménière's syndrome.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  Since the veteran's claim for an increased rating 
for tinnitus is being denied as a matter of law, the VCAA 
does not apply to this appeal.  

A November 2004 letter by the RO fully satisfies the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  This letter informed the veteran that additional 
information or evidence was needed to support his claim for 
service connection for Ménière's syndrome, and asked him to 
send the information or evidence to VA.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  This 
letter was also sent prior to the initial adjudication of his 
claim by the RO in February 2005.

The Board notes that the November 2004 letter did not notify 
the veteran of the type of evidence necessary to establish a 
disability rating or an effective date if service connection 
was eventually granted for Ménière's syndrome.  However, 
since the Board concludes below that the preponderance of the 
evidence is against the veteran's claim, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Hence, no further notice is 
needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran and his representative.  The veteran was also 
afforded a VA examination to determine the nature and 
etiology of his complaints of vertigo.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA.

II.  Service Connection for Ménière's Syndrome

The veteran claims that he developed Ménière's syndrome as 
result of his service-connected tinnitus and bilateral 
hearing loss.  Ménière's syndrome is defined as hearing loss, 
tinnitus (ringing in the ears), and vertigo resulting from 
nonsuppurative disease of the labyrinth with the 
histopathologic feature of endolymphatic hydrops.  Dorland's 
Illustrated Medical Dictionary 489 (28th ed. 1994).  However, 
since clinical testing does not show that the veteran's 
complaints of vertigo can be attributed to a diagnosis of 
Ménière's syndrome, the Board finds that the preponderance of 
the evidence is against the veteran's claim. 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In addition, a disability which is proximately due 
to or results from another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  See 38 C.F.R. § 3.310(a).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The veteran filed a claim for service connection for 
Ménière's syndrome in November 2004.  In support of his 
claim, the veteran enclosed an October 2004 report from T.N., 
M.D., who diagnosed the veteran with Ménière's syndrome, 
manifested by episodes of recurring episodes of vertigo, loss 
of balance, stagger effect increasing tinnitus and nausea.  
Dr. T.N. then attributed the veteran's Ménière's syndrome to 
"likely noise induced (blast) acoustic trauma."  Since the 
service connection has been granted for tinnitus and 
bilateral hearing loss as a result of acoustic trauma in 
service, the veteran argues that service connection for 
Ménière's syndrome is warranted based on Dr. T.N.'s opinion.

The Board notes that the deficiency with Dr. T.N.'s opinion 
is that the diagnosis of Ménière's syndrome appears to have 
been based on the veteran's subjective complaints rather than 
on objective findings of vestibular dysfunction demonstrated 
on examination as the report includes no clinical findings on 
examination in that regard.  Since subsequent testing reveals 
that the veteran does not have Ménière's syndrome, Dr. T.N.'s 
opinion is of limited probative value.  

The Board places greater probative value on a January 2005 VA 
examination report, which found that the veteran does not 
have Ménière's syndrome, as it was based on objective 
clinical findings.  In that report, the examiner initially 
noted that the veteran's claims file was not available for 
review but he did review computerized VA records 
(Computerized Patient Record System (CPRS)).  He then 
concluded that testing was needed to determine the nature of 
the veteran's complaints of vertigo.  

In an addendum report, however, the examiner noted that 
testing did not reveal objective evidence of peripheral 
vestibular disease.  The examiner cited to a January 2005 
report from Boys Town National Research Hospital, to which 
the VA examiner referred the veteran and which has been 
associated with the claims file, where the veteran underwent 
a clinical vestibular/balance evaluation.  Based on this 
report, the examiner found that there was no objective 
evidence of peripheral vestibular disease and no evidence of 
a fistula present.  The examiner thus concluded that "it is 
less likely than not that his military noise exposure and 
other exposures are resulting in his sensation of 
lightheadedness."

The VA examiner therefore declined to diagnosis the veteran 
with Ménière's syndrome and determined that his subjective 
complaints of lightheadedness are not related to service.  
The Board places greater probative value on the VA examiner's 
opinion, as it was based on a review of the objective 
clinical findings including a clinical vestibular/balance 
evaluation rather than the veteran's subjective complaints of 
vertigo as Dr. N.'s report contains no probative objective 
clinical findings in that regard.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another when 
decision makers give an adequate statement of reasons and 
bases).

Since clinical testing does not attribute the veteran's 
complaints of vertigo to a diagnosis of Ménière's syndrome, 
the veteran's claim must be denied.  See Degmetich v. Brown, 
8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).  

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements in support of his claim.  
However, there is no evidence that the veteran is competent 
to offer an opinion concerning the diagnosis or etiology of 
Ménière's syndrome.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  Therefore, his lay statements have no probative 
value in this regard.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for Ménière's syndrome.  Hence, there is not an 
approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  38 U.S.C.A  
§ 5107(b).  Accordingly, the appeal is denied.

III.  Increased Rating for Tinnitus

The record shows that the veteran was diagnosed with tinnitus 
as a result of acoustic trauma in service.  Tinnitus is "a 
noise in the ear, such as ringing, buzzing, roaring, or 
clicking."  See Dorland's Illustrated Medical Dictionary 1714 
(28th ed. 1994).
An October 1998 rating decision therefore granted service 
connection and assigned a 10 percent disability rating for 
bilateral tinnitus.  

In January 2003, the veteran filed a claim in which he 
requested separate 10 percent disability ratings for tinnitus 
in each ear.  However, because the Schedule for Rating 
Disabilities limits a veteran to a single 10 disability 
rating for tinnitus, whether it is unilateral or bilateral, 
there is no legal basis to award separate 10 percent ratings 
for tinnitus in each ear.  

Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Tinnitus is evaluated under Diagnostic 
Code 6260, which was revised effective June 13, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United 
States Court of Appeals for Veterans Claims (Court or 
Veterans Court) reversed a Board decision that found that, 
under pre-June 2003 regulations, no more than a single 10 
percent rating could be provided for tinnitus, whether 
perceived as bilateral or unilateral.  The Court held that 
pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 
6260 required that VA assign dual 10-percent ratings for 
"bilateral" tinnitus where it was perceived as affecting 
both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id. at 1349-
1350.  Finding that there was a lack of evidence in the 
record suggesting that VA's interpretation of Diagnostic Code 
6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10 percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.   

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes a disability rating in excess of a single 10 
percent for tinnitus.  Therefore, the veteran's claim for 
separate 10 percent ratings for each ear for his service-
connected tinnitus must be denied under both the new and old 
versions of the regulation.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Since the veteran's claim is being denied as a matter of law, 
the duty-to-assist and duty-to-notify provisions of the 
Veterans Claims Assistance Act of 2000 do not apply to this 
appeal.  See Manning v. Principi, 16 Vet. App. 534 (2002) 
(VCAA has no effect on appeal limited to interpretation of 
law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  Accordingly, the appeal is 
denied.


ORDER

Service connection for Ménière's syndrome is denied. 

A disability rating in excess of 10 percent for bilateral 
tinnitus is denied.


REMAND

The Board notes that a June 2004 rating decision found that 
new and material evidence had not been submitted to reopen 
claims for service connection for skin cancer and PTSD.  The 
veteran filed a notice of disagreement with respect to these 
determinations in June 2004.  See 38 C.F.R. §§ 20.201, 20.302 
(2005).  However, the RO has not issued a statement of the 
case in response to the veteran's notice of disagreement.

The filing of a notice of disagreement places a claim in 
appellate status.  Therefore, the failure to issue a 
statement of the case in such a circumstance renders a claim 
procedurally defective and necessitates a remand.  See 38 
C.F.R. §§ 19.9, 20.200, 20.201 (2005); see also Manlincon v. 
West, 12 Vet. App. 238 (1999).  The purpose of the remand is 
to give the RO an opportunity to cure this defect.

Thereafter, the RO should return the claims file to the Board 
only if the veteran perfects his appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also 
In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) 
(holding that if the claims file does not contain a notice of 
disagreement, a statement of the case and a VA Form 9 
[substantive appeal], the Board is not required, and in fact, 
has no authority, to decide the claim).

Accordingly, the case is REMANDED for the following action:

The RO should issue the veteran a 
statement of the case addressing the 
issues of whether new and material 
evidence has been submitted to reopen 
claims for service connection for skin 
cancer and PTSD.  The veteran should be 
given an opportunity to perfect an appeal 
by submitting a timely substantive appeal 
in response thereto.  The RO should 
advise the veteran that the claims file 
will not be returned to the Board for 
appellate consideration of this issue 
following the issuance of the statement 
of the case unless he perfects his 
appeal.

The purpose of this REMAND is to ensure due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on 


the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


